Title: To George Washington from Dutee Jerauld, 16 June 1782
From: Jerauld, Dutee
To: Washington, George


                  
                     sir,
                     Highlands 16th June 1782
                  
                  Disagreeable as it is to me to quitt the service of my Country
                     particularly at this time, yet my domestic business renders it indispensible,
                     for which reason I must request that your Excellency will be pleased to accept
                     this my resignation. I am with respect your Excellency’s most Obedient, humble
                     servant 
                  
                     Dutee Jerauld Capt.
                     R.I. Regt
                     
                  
               